 In the Matter Of MATHEWS LUMBER COMPANY, EMPLOYERandUNITEDBROTHERHOODOF CARPENTERS & JOINERS OF AMERICA, AFL, PETI-TIONERCase No. 20-RC-745.-Decided Iliarch 29, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Clayton0. Rost, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:We find, in accordance with the stipulation of the parties, that allproduction and maintenance employees at the Employer's Fresno,California, plant, but excluding office and clerical employees, and allsupervisors as defined in the Act, as amended, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.".5.The determination of representatives :The parties are in dispute as to the eligibility to vote of certainlaid-off employees.The Petitioner urges that these individuals wereiThe parties agreed that the bookkeeper and salesman were office employees ; that theyard foreman and the clerk named Orrin Tipton were supervisors ; and that these fouremployees should therefore be excluded from the unit.89 NLRB No. 2.50 MATHEWS LUMBER COMPANY51temporarily laid off and therefore should be permitted to vote.The.Employer contends that a retrenchment in business for economicreasons has necessitated the permanent severance of these employeesand that they are therefore ineligible to vote.We find the evidence as set forth in the record insufficient to decidethe employment status of these individuals.Therefore, we shall, atthis time, make no final determination with respect to the eligibilityissue raised by the parties but shall permit those employees laid off onand after December 14, 1949, to vote subject to challenge. In the eventthat the counting of the challenged ballots would affect the results ofthe election, the question as to which of them shall be opened andcounted must await a further investigation concerning the employ-ment status of the individual laid-off employees.2DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Mathews Lumber Company,Fresno, California,an election by secret ballot shall be conducted asearly as possible,but not later than 30 clays from the date of thisDirection,under the direction and supervision of the Regional Direc-tor for the Region in which this case was heard,and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations, and subject to our determination in paragraph numbered 5,supra,among the employees in the unit found appropriate in para-graph numbered 4, above,who wereemployed duringthe payrollperiodimmediately preceding the date of this Direction,includingemployees who did riot work during said payroll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployeeswho havesince quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented, forthe purposes of collectivebargaining, by UnitedBrotherhood of Car-penters and Joiners of America, AFL.zAuto-Lite Battery Corporation(Vincennes,Indiana Division),85 NLRB 1034; compareThe Green Lumber-Company,82 NLRB 886.S89227-51-vol. 89--5